Defendant has filed petition for rehearing in this cause and assigns as error of the court: "The trial court committed reversible error in admitting in evidence the numerous cash letters of the Federal Reserve Bank, over the objections of the plaintiff in error." Defendant then quotes from the original opinion in this case, "And, finally, the defendant complains that the court erred in admitting in evidence certain cash letters, not properly identified, and in admitting in evidence the liquidating report of the Bank Commissioner * * * without having been properly identified and verified," and complains that the court did not discuss the admission in evidence of the cash letters.
The defendant relies on the case of Appelget v. State,33 Okla. Crim. 125, 243 P. 251, to sustain defendant's contention that the court erred in admitting these cash letters. *Page 424 
Mr. Justice Edwards, speaking for the court in that case, said:
"Record examined, and held, that documentary evidence not properly identified was admitted, that the right of cross-examination was unduly restricted, and that the court misdirected the jury in defining insolvent as used in the criminal law."
It will be noted that in the Appelget Case the documentary evidence was not properly identified, the right of cross-examination was unduly restricted, and the court misdirected the jury in defining "insolvent" as used in the criminal law. In the case at bar none of these errors were committed by the trial court. The cash letters were not only identified by the witness Wonderlich, but some of them were identified by the cashier of the bank, who testified that the letters were received by the bank and not paid upon order of the defendant, for the reason that there was not sufficient cash in the bank to pay them. There was evidence then that the letters were returned to the Federal Reserve Bank at Oklahoma City, and were identified as the letters returned from the defendant's bank. The defendant was given every opportunity of cross-examination, and the court did not misdirect the jury in defining "insolvent" as used in the criminal law.
The conditions surrounding the trial of the case at bar were all so vastly different to those in the Appelget Case. In the Appelget Case the books and records of the bank were in the possession of the bank examiner and were available to be used in the trial of the case. In the case at bar, after the indictment and before the trial, all the books and records of the bank mysteriously disappeared. It then became necessary in the trial of the case for the state to offer secondary evidence. The cash letters and *Page 425 
the liquidation report of the bank commissioner were the best secondary evidence available. This court held they were sufficiently identified to entitle the state to offer them as secondary evidence, and this court properly held that they were admissible.
Defendant, in his brief supporting his petition for a rehearing, says:
"These cash letters were treated by the state and considered by the jury as being liabilities of the Central Exchange Bank, and as being evidence of unpaid demands upon the Central Exchange Bank. A cash letter is in no sense a liability of a bank. Every dollar evidenced by the cash letters has already been charged as a liability of the bank in the `individual deposits' listed as liabilities of the bank."
Individual deposits are not all the liabilities that the bank has in a case of this kind. The bank may be indebted for money borrowed, and also indebted upon drafts, bills of exchange, and cashier's checks issued by the bank and negotiated in the open market. In due course items of this kind would reach the Federal Reserve Bank and would be a liability of the bank. Whether a cash letter was a liability of the bank or not would depend upon the facts surrounding that particular cash letter. Since the books of the bank were not available, it was competent for the state by secondary evidence to establish the liability of the bank, and the court did not commit error in admitting the cash letters and liquidation report of the bank commissioner.
This court carefully considered every question raised by the defendant at the time the original opinion was handed down. No new questions being presented in the petition for rehearing, and no sufficient ground being established *Page 426 
for the granting of a rehearing, the petition for rehearing is denied, and mandate ordered issued.
EDWARDS, P.J., and DAVENPORT, J., concur.